Citation Nr: 1423834	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2007 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2012 by the undersigned Veterans Law Judge. 

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issues on appeal.  Although the VLJ did not specifically note the elements that were lacking to substantiate the claims, the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Moreover, as detailed below, the Veteran received adequate notification as to the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

In April 2012, the Board remanded the claims of entitlement to service connection for a prostate disorder and a bilateral knee disorder to obtain treatment records and to afford the Veteran VA examinations.  Additional treatment records were associated with the claims file and the Veteran was afforded VA examinations in September 2012.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claims are now ready for appellate review.

The issues of entitlement to service connection for bilateral hearing loss, a skin disorder, and entitlement to an initial rating higher than 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of evidence shows that the Veteran did not exhibit a prostate disorder in service, or to a compensable degree within one year after discharge from service (or, indeed, until many years thereafter), and there is no such evidence linking it to service, to include herbicide exposure.

2.  The preponderance of evidences shows that the Veteran did not exhibit a bilateral knee disorder in service, or to a compensable degree within one year after discharge from service (or, indeed, until many years thereafter) and there is no such evidence linking it to service.



CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Service connection for a bilateral knee disorder is not established.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2007 that fully addressed the entire notice element and was sent prior to the initial regional office decisions in these matters.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in March 2007, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and the Veteran was afforded VA medical examinations.  Virtual VA records have also been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

The Veteran asserts his prostate disorder and bilateral knee disorder are due to service.  He also states that his prostate disorder is due to exposure to herbicides during service.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Prostate cancer is listed as one of these diseases.  38 C.F.R. § 3.309(e). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

A.  Prostate Disorder

The Veteran served in the Republic of Vietnam in 1969; as such, exposure to herbicides is conceded.

Service treatment records were reviewed.  They are devoid of any reference to, complaint of, or treatment for any prostate disorder.  His September 1969 separation examination only revealed clinical findings pertaining to problems with his vision.

Post service, an April 2007 VA urology consultation report revealed that the Veteran was found to have a prostate nodule during a digital rectal examination.  A May 2007 primary care physician report indicated that he was found to have a prostate nodule and was going to have a biopsy performed.  A July 2007 VA urology procedure note revealed that the Veteran underwent a transrectal ultrasound and prostate biopsy at that time.  A follow-up urology note, also dated in July 2007, revealed that he was found to have prostatic intraepithelial neoplasm (PIN), chronic inflammation and atrophy of the right side of the prostate.  He was found to have a prostatic concretion and chronic inflammation, with no evidence of malignancy, on the left side.  The impression was high grade PIN or proliferative inflammatory atrophy (PIA) and a continued high risk of eventual diagnosis of prostate cancer.  The Veteran underwent a subsequent biopsy of his prostate in October 2007.  The biopsy results indicated that he had atrophy and chronic inflammation of both sides of the prostate.  No malignancy was found.  

During his January 2012 hearing, the Veteran testified that he was waiting to be able to see his doctor in order to have another biopsy of his prostate to determine if his prostate nodules were malignant.  

The Veteran was afforded a VA examination in September 2012.  His diagnoses of benign prostate hypertrophy and prostatic intraepithelial neoplasms, from 2007, were noted.  Examination revealed that the Veteran's prostate was almost absent and there was minimal amount of fibrotic tissue by palpation.  The examiner opined that the Veteran's current diagnoses were less likely than not caused by service.  The examiner stated that a review of service treatment records did not demonstrate complaints or abnormal findings on prostate or genitourinary system from 1968 to 1969.  The examiner stated that the benign prostate hypertrophy diagnosed in 2007 was related to aging process and there was no evidence of prostate cancer.

Additional medical records do not indicate a diagnosis of prostate cancer.

Unfortunately, the Veteran's claim for service connection for a prostate disorder must be denied, as there is no evidence to support the Veteran's assertions that his disorder is due to service, to include exposure to herbicides. 

The Veteran's current diagnoses of benign prostate hypertrophy and prostatic intraepithelial neoplasms are not diseases associated with exposure during service to herbicides.  See 38 C.F.R. §§ 3.307, 3.309.  Therefore, service connection cannot be established on a presumptive basis.

Consideration has been given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis, even if a Veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is no evidence to support any alternate theory of service connection.  There is no notation in the service treatment records that would suggest the onset of a prostate disorder or any treatment thereof, during service, and there is no post-service evidence that suggests a causal relationship between the Veteran's prostate disorder and his time in service.  

In short, there is no basis to establish service connection under the theories of direct service connection, continuity of symptomatology, onset within a year of discharge from service, or as due to exposure to herbicides.  38 C.F.R. §§ 3.303(a), 3.303(b), 3.303(d), and 3.309(a).

The Veteran testified that he believes his prostate disorder is a result of exposure to herbicides during service.  The Board notes that the Veteran is competent to give testimony and evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is offering a medical conclusion for which he is not competent to provide.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127.  The record contains no evidence to suggest that the Veteran has the requisite training and expertise to offer a medical opinion as complex as the origins of a prostate disorder. 

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

B.  Bilateral Knee Disorder

The Veteran seeks entitlement to service connection for a bilateral knee disorder.  He asserts his current bilateral knee disorder is a result of jumping out of helicopters while wearing heavy military equipment during his service in Vietnam.

Service treatment records were reviewed.  They are devoid of any reference to, complaint of, or treatment of any knee disorder.  His September 1969 separation examination only revealed clinical findings pertaining to problems with his vision.

The first evidence of post-service treatment for the Veteran's claimed knee disorder is in a July 2005 letter from Dr. S., wherein it was indicated that the Veteran had bilateral knee arthrosis.  The first evidence of VA treatment of record is in a March 2007 VA primary care consultation report, which revealed that the Veteran was assessed with arthritis of the knees.  In May 2007, the Veteran was noted to have crepitence and some discomfort to palpation in the patella and medial joint space.

Treatment records from Dr. F. dated from November 2006 to February 2007 revealed that the Veteran sought treatment for bilateral nee pain.  The November 2006 report indicated that the Veteran had a history of osteoarthritis.  The report also indicated that the Veteran received steroid injections in the past was requesting injections again.  The Veteran was assessed with osteoarthritis.  In February 2007, the Veteran received steroid injections in his knees and was assessed with bilateral knee degenerative joint disease.

The Veteran was seen for a VA orthopedic surgeon consultation in June 2007.  The Veteran reported to the surgeon that he had had scope surgery for unknown reasons about 15 years prior to the consultation.  He reported that his knee pain was usually dull, but that he had experienced episodes of severe pain.  The surgeon noted that the pain was localized along the medial joint line.  Examination of the Veteran's knee, revealed a varus deformity bilaterally, which appeared to be a combination of genu varum and degenerative joint disease.  X-rays revealed tricompartmental osteoarthritis bilaterally.  

VA orthopedic physician reports revealed that the Veteran began receiving cortisone injections in September 2007.  He was again noted as having pain along the medial joint line and patellofemoral joint tenderness.  In December 2007, he again received cortisone injections, and was noted to have a continuing diagnosis of bilateral degenerative joint disease of the knees.  In February 2008, the Veteran began receiving viscosupplementation injections in both knee joints.  He received a series of three injections through March 2008.  

VA treatment notes indicate that the Veteran had advanced degenerative changes of the knees in February 2010.

During his January 2012 personal hearing, the Veteran testified that he believed that his arthritis of the knees was incurred as a result of jumping out of helicopters with tremendous weight during his service in Vietnam.  He testified that he probably began receiving treatment for pain in his knees in the early 1980's.  He reported that he had orthopedic surgery performed on his knees in the 1990's, while living in Salt Lake City.  He reported that even though he felt pain in his knees between his separation from service and the 1980's, he did not seek treatment until he began feeling constant pain.  

The Veteran was afforded a VA examination in September 2012.  His diagnosis of osteoarthritis of the bilateral knees from 2007 was noted.  After examination, the examiner opined that the Veteran's current bilateral knee disorder was less likely than not caused by his time in service.  The examiner stated that a review of service treatment records did not demonstrate complaints or abnormal findings of the knees, from 1968 to 1969 and the earliest documentation of knee problems was in 2007.  The examiner stated that the unique features of the Veteran's service on body load in the Vietnam War were appreciated; however, there is insufficient evidence to render jumping in and out of helicopters to be a risk factor for osteoarthritis of the knees.  The examiner stated that given that the Veteran served in 1968 to 1969, and as not diagnosed with osteoarthritis until 2007, the fact that many anatomic and physiologic changes could have occurred during those years must also be taken into account.  The examiner opined that the Veteran's current osteoarthritis of the bilateral knees is more likely a process of aging and obesity.

Initially, the Board notes that the Veteran has a current diagnosis of osteoarthritis of the bilateral knees.  The Board therefore finds that the evidence demonstrates a current disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that there is no evidence that the Veteran incurred any knee injuries during service.  As noted, the service treatment records are silent as to any complaints, treatment or diagnoses of knee disorders.  As such, Shedden element (2) has been not satisfied.  See Shedden, supra.

Furthermore, the Board finds that element (3) under Shedden, nexus, is also not satisfied.  See Shedden, supra.  Unfortunately, the totality of evidence indicates that the Veteran's current bilateral knee disorder was not incurred during service.

The only medical opinion of record indicates that the Veteran's current bilateral knee disorder is due to aging and obesity.  See September 2012 VA examination.  The VA examiner explained that the Veteran's service records are silent for any knee disorders and the earliest documentation of knee symptoms occurred in 2007.  The examiner also explained that there is insufficient evidence to render jumping in and out of helicopters during service as a risk factor for developing osteoarthritis.

The Board recognizes that the Veteran is competent to report current symptoms, such as bilateral knee pain, which is capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, he is competent to report a history of bilateral knee pain symptomatology since his period of active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  Moreover, his reported symptoms cannot be discredited by the mere absence of contemporaneous clinical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006).  

Nevertheless, the Veteran has not been shown to have the requisite clinical training to provide an opinion on diagnosis, causation, or aggravation of his current bilateral knee disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his lay assertions, standing alone, are insufficient to establish a nexus between his current disorder and his time in service so as to warrant a grant of service connection in this instance.

Importantly, although the Veteran has asserted that his current bilateral knee disorder is a result of his time in service, there is no evidence in the claims file that supports this assertion.  

The Board does not dispute the fact that the Veteran has a current bilateral knee disorder.  However, because of the absence of a medical nexus between his current diagnosis and his time in service, the Board finds that the evidence is against a grant of service connection.  

In sum, there is no competent medical evidence relating the Veteran's bilateral knee disorder to service.  

As such, the preponderance of the evidence is against the claim and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The
Veteran's claim of entitlement to service connection for a bilateral knee disorder must be denied.


ORDER

Entitlement to service connection for a prostate disorder, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a bilateral knee disorder is denied.


REMAND

In May 2007, the RO issued a rating decision that granted a 30 percent rating for PTSD and denied entitlement to service connection for bilateral hearing loss and a skin disorder.  In May 2008, the RO received a statement from the Veteran indicating his disagreement with the decision.  A statement of the case (SOC) must be issued on these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue an SOC with respect to the issues of entitlement to service connection for bilateral hearing loss and a skin disorder and entitlement to an initial rating higher than 30 percent for PTSD.

2.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of these issues.  

The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


